Citation Nr: 1106166	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2007 and June 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2010, the Veteran testified at a Board hearing by video 
conference before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims file and 
has been reviewed.  

The Veteran also submitted additional evidence to the Board after 
the appeal was certified to the Board.  The submission of such 
evidence was accompanied by a waiver of RO consideration.  38 
C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  By a March 2006 decision, the Board determined that new and 
material evidence sufficient to reopen a previously and finally 
denied claim of service connection for hemorrhoids had not been 
submitted.  

2.  Evidence received since the Board's March 2006 decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a hemorrhoids and it raises a 
reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The March 2006 Board decision, which found that no new and 
material evidence had been submitted to reopen a previously 
denied claim of service connection for hemorrhoids, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been submitted to reopen the 
claim of service connection for hemorrhoids.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant originally filed a claim for service connection for 
hemorrhoids in September 1984.  In February 1985, the RO denied 
that claim on the basis that hemorrhoids were not identified 
during service.  The Veteran did not pursue an appeal of that 
denial and the February 1985 RO decision therefore became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 
(1985).  Thereafter, the Veteran sought several times to reopen 
his claim for service connection for hemorrhoids, which 
application was last denied by the Board in March 2006.  The 
March 2006 Board decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).  

As a result of the finality of the March 2006 decision, a claim 
of service connection for hemorrhoids may now be considered on 
the merits only if new and material evidence has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations 
provides the following definitions of new and material evidence:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  In making the determination of materiality, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material is neither required nor permitted.  Id. at 
1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been 
submitted, the Board first must compare the evidence submitted 
since the previous final denial with evidence previously of 
record.  If the newly submitted evidence is that which was not of 
record at the time of the last final disallowance (on any basis) 
of the claim, and is not merely cumulative of other evidence that 
was then of record, it will be considered "new evidence" under 
38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board 
will then consider whether it is also material.  

In this case, the evidence of record at the time of the March 
2006 Board decision included:  the Veteran's service treatment 
records (STRs) showing that the Veteran had presented with 
complaints of hemorrhoids in June 1969 and October 1969, and 
containing diagnoses of questionable hemorrhoids, an anal 
fissure, and a small hemorrhoidal tag; a December 1971 separation 
examination report indicating that the Veteran's anus and rectum 
were clinically evaluated as normal; a December 1984 VA 
examination report showing that the Veteran had small external 
hemorrhoids that were asymptomatic; VA treatment records dated 
from June 1992 to October 1992 and from 2000 to 2005 that 
included numerous complaints and multiple findings of 
hemorrhoids; an October 1992 VA treatment record wherein the 
Veteran reported that he had suffered from hemorrhoids for the 
past 20 years with flare-ups once or twice a month; a June 2000 
VA treatment record wherein the Veteran reported that he had had 
hemorrhoids since service; and the transcript from a January 2006 
Board, during which the Veteran reported that he had been treated 
for hemorrhoids at a VA medical center (VAMC) shortly after his 
separation from service.  

In March 2006, the Board found that new and material evidence 
sufficient to reopen the Veteran's previously denied claim for 
service connection for hemorrhoids had not been submitted, as 
none of the evidence submitted since the last final denial 
related the Veteran's current hemorrhoids to service or showed 
that the Veteran had hemorrhoids in service.  

Evidence received since the March 2006 Board decision consists of 
VA treatment records, statements from the Veteran, to include his 
August 2010 hearing testimony, and a November 2010 private 
medical examination report.  

Notably, a March 2009 VA progress notes contains an assessment of 
"[h]emorrhoids, likely service-connected."  Further, the 
November 2010 private medical examination report contains an 
opinion that the Veteran's current hemorrhoids are more likely 
than not a result of his military service.  

Further, during his August 2010 hearing, the Veteran reported 
that within six months of his separation from service, he began 
receiving treatment for his hemorrhoids at the VAMC in Muskogee, 
Oklahoma.  The Veteran further stated that he has been receiving 
such treatment continuously since that time.  

The March 2009 VA progress note and the November 2010 private 
examination report suggest a possible relationship between 
current disability and military service.  This evidence is new as 
it was not previously of record when the prior decision was made.  
That is, the previous evidence only showed that the Veteran had 
complained of hemorrhoids in service and had a current diagnosis 
of hemorrhoids.  Further, it is material because it is supporting 
evidence of a nexus between a current disability and military 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(establishing service connection requires evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability).  As a result, the Board finds that the March 2009 VA 
progress note and the November 2010 private examination report, 
which are presumed credible, see Justus, supra, constitute new 
and material evidence.  The evidence is not dispositive of the 
nexus issue, but it nevertheless relates to an unestablished fact 
necessary to substantiate the underlying claim and it raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the claim of service connection for hemorrhoids is reopened with 
the submission of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

As the Court stated in Shade v. Shinseki, the threshold for 
determining whether new and material evidence raises a reasonable 
possibility of substantiating a claim is "low."  24 Vet. App. 
110, 117 (2010).  When evaluating the materiality of newly 
submitted evidence, the focus must not be solely on whether the 
evidence remedies the principal reason for denial in the last 
prior decision; rather the determination of materiality should 
focus on whether the evidence, taken together, could at least 
trigger the duty to assist or consideration of a new theory of 
entitlement.  See Shade, supra. 

Here, as will be discussed in further detail below, the Veteran's 
hearing testimony, along with the newly submitted VA and private 
medical evidence, satisfies the "low threshold" necessary to 
trigger VA's duty to provide the Veteran with a VA medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hemorrhoids will be 
reopened.  To that limited extent, the appeal is granted.


REMAND

Given that the Board has found that the claim should be reopened, 
the agency of original jurisdiction (AOJ) must adjudicate the 
claim on the merits in the first instance.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his service connection claim.  In 
accordance with the duty-to-assist provisions codified at 38 
U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4) (2010), a medical opinion or examination is required 
if the information and evidence of record does not contain 
sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has a current diagnosis of hemorrhoids.  The 
Veteran's STRs show that he presented with complaints of 
hemorrhoids in service.  Specifically, a June 1969 treatment 
record noted that the Veteran reported that he had had 
hemorrhoids for four days and had been constipated.  The rectal 
examination showed no definite external hemorrhoids, but noted 
that the Veteran was too tender to perform a digital examination.  
A diagnosis of questionable hemorrhoids and an anal fissure was 
made.  An October 1969 treatment record revealed that the veteran 
had no bleeding and demonstrated one small hemorrhoidal tag.  
Further, the Veteran has testified that he has been receiving 
treatment for hemorrhoids continuously since service.  Based on 
this evidence, the Board has determined that "low threshold" 
necessary to establish entitlement to a VA medical examination 
has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding 
that "credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation" may indicate 
that a current disability "may be associated" with military 
service).  Accordingly, the Board finds that on remand, the 
Veteran should be scheduled for a VA examination that addresses 
the nature and etiology of his current hemorrhoids.  Thus, the 
examiner should include a nexus opinion as to whether it is at 
least as likely as not that the Veteran's hemorrhoids are 
attributable to his active military service.

In this regard, the Board notes that although the Veteran has 
submitted a private nexus opinion relating his current 
hemorrhoids to service, the basis for the opinion is unclear from 
the report itself.  A medical opinion will be considered adequate 
if it (1) is based upon consideration of the veteran's prior 
medical history, (2) describes the disability in sufficient 
detail so that the Board's "'evaluation of the claimed 
disability will be a fully informed one,'" Ardison v. Brown, 6 
Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)), and (3) "supports its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions," Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Here, it is unclear who provided the November 2010 examination.  
It is also unclear whether the favorable opinion was based on 
anything other the Veteran's own reported history and selected 
documents.  As such, the Board cannot conclude that the November 
2010 private medical opinion is adequate to support a finding of 
service connection.  

VA's duty to assist claimants in obtaining evidence necessary to 
substantiate their claims also includes making "reasonable 
efforts to obtain relevant records (including private records)," 
as long as the claimant "adequately identifies" those records 
and authorizes the Secretary to obtain them.  38 U.S.C.A. § 
5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 
101-02 (2005).  The search for records kept by a Federal agency 
"shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile." 38 U.S.C. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

The Veteran has indicated that he first began receiving treatment 
for his hemorrhoids at the Muskogee VAMC within six months of his 
December 1971 discharge from service.  It is unclear from the 
record before the Board whether the AOJ has ever specifically 
requested records from the Muskogee VAMC for the Veteran dating 
back to 1972.  The claims folder contains no records from the 
Muskogee VAMC dated prior to 1992; nor does it indicate that the 
AOJ requested those records and received a negative response.  

The Board finds that records showing treatment for hemorrhoids 
shortly after service may be relevant to the Veteran's claim and 
as such, a complete record, which includes all outpatient 
treatment records, is required so that the adjudication of the 
Veteran's claim is a fully informed one.  Accordingly, on remand, 
the AOJ must seek to obtain these potentially relevant records.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there 
exists a reasonable possibility that the records could help the 
veteran substantiate his claim for benefits, the duty to assist 
requires VA to obtain the records.").  Further, as it appears 
that the Veteran's treatment at the Muskogee VAMC is ongoing, the 
AOJ must ensure that all relevant current treatment records from 
that facility are associated with the claims folder.  

Accordingly, the case is REMANDED to the AOJ for the following 
actions:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for 
hemorrhoids or related symptoms since 
service.  The AOJ should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that have not 
been previously secured and associate them 
with the claims folder.  

2.  The AOJ must contact the Muskogee VAMC 
for outstanding records dated from 1972 to 
1992.  The Muskogee VAMC must respond by 
indicating: (1) they have the requested 
records and are forwarding them; or, (2) 
they do not have any records for the 
Veteran for the requested timeframe; and 
can certify that the records do not exist, 
were retired to storage, destroyed, or sent 
to another destination.  If they were 
retired to storage, they must be recalled.  
If they were sent to another destination, 
the records must be requested from the 
other location.

3.  Schedule the Veteran for a VA 
examination in connection with his claim of 
service connection for hemorrhoids.  (This 
should be done after action requested in 
paragraph 1, above is completed to the 
extent feasible.)  The claims folder, and a 
copy of this remand, must be provided to 
and reviewed by the examiner as part of the 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  

The examiner should provide an opinion as 
to whether the Veteran's current 
hemorrhoids are at least as likely as not 
related to his period of active military 
service.  All opinions should be set forth 
in detail and explained in the context of 
the record.  

If the examiner determines that he/she 
cannot provide an opinion on the issue at 
hand without resorting to speculation, the 
examiner should explain the inability to 
provide an opinion, identifying precisely 
what facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be rendered 
because the limits of medical knowledge 
have been exhausted regarding the etiology 
of any diagnosed disorder or whether 
additional testing or information could be 
obtained that would lead to a conclusive 
opinion.  See Jones v. Shinseki, 23 Vet. 
App. 382, 389 (2010).  (The AOJ should 
ensure that any additional evidentiary 
development suggested by the examiner 
should be undertaken so that a definitive 
opinion can be obtained.)

4.  The AOJ must ensure that all medical 
examination reports and opinion reports 
comply with this remand and the questions 
presented in the request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


